        Case 2:19-cr-01458-AM Document 20 Filed 07/09/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                     DEL RIO DIVISION




                                                 〇〇〇。V § § §§
United States of America

                                                                NO:計I年Cr一             宇S8-A川
こ殖丘のDa嬢γneブあれJdの


          WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND
                             ENTRY OF PLEA OF NOT GUILTY


   NOW COMES Defchdant in the above“referenced case who, along with his/her undersigned



attomey, hereby acknowledges the following:


・ Defendant has received a copy ofthe Indictment or血fomation in this case. Defendant



   皿derstands血e na調re and substance of the charges contained therein’the maximum



   penalties applicable thereto and his爪er Constitutional rights’after being advised of all the


   above by histher a請Omey.


・ Defendant understands he/she has the right to appear personally, With his爪er a請Omey,



   before ajudge for卸町aignment, in open couri, On this accusation. Defendant further



   understands that, absent the present waiver, he/she will be so arraigned in open court.




   Defendant, having conferred with histher attomey in this regard, hereby waives personal


appearance with his爪er attomey at the arraignment ofthis case and the reading ofthe



Indictment or Infomation, and by this instrument, tenders his爪er plea of一一not guilty.一一The



Defchdant understands that entry by the Court of §aid plea for Defchdant wi11 conclude the



arraigrment in this case for a11 purposes.
       Case 2:19-cr-01458-AM Document 20 Filed 07/09/19 Page 2 of 2


E鯛l鵜tive December l. 2002. the Local CriminaI Rules were revised to indicate that a


defendant must鯖Ie anv Dretria萱motions (citing legal authoritv and DroVidinf! a


DrODOSed orderl within ten (10) davs after the arrai容nment. or if the defendant waives


arraignment. within ten (10) davs a鯖er the latest scheduled arrai剛




                                                   6⑦!刃か落,上寿仁3㌻￣
                                            Attomey’sAddress          血,S亙′ 7大           7670Z


                                                                Sj五一ダフJ- J洋才O


                                            Attomey’s Telephone No. and Fax No.




   Pursuant to the Standing Order Adopting CJA Plan dated January 4?
   2011, aII waivers or motions to continue must be communicated to the
   appropriate courtroom deputy no Iater than 3:00 p.m. on the work day
   Prior to the scheduled hearing and must be foIIowed by an
   appropriateIy filed document.
